708 N.W.2d 411 (2006)
474 Mich. 1023
Beverly A. MOORE, Plaintiff-Appellant,
v.
Lisette EGAN, Brian Oberly, Patty Schoeck, Yvonne Brownlee, Alicia Horvath, and Sisters of Bon Secours Nursing Care Center, et al, Defendants-Appellees.
Docket No. 128934(42), COA No. 259352.
Supreme Court of Michigan.
January 30, 2006.
On order of the Court, the motion for reconsideration of this Court's order of November 29, 2005 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.